DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 21, 2021. Claims 1-16 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on December 21, 2021 have been fully considered. 
Applicant argues in its Argument (p2-8) that cited references fail to teach limitations of the independent Claim 1, specifically: 
A. There is no teaching on “sparse scan”
B. There is no teaching on “image registration”
C. Sang, Mani and Maintz are non-analogous arts
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding the argument A, the claim limitations only name a path as Psparse without further limitation on what a path constitute of “sparse” vs. non-sparse. Sang Figs. 1-5 teaches various scan patterns yield different coverage and error patterns, where the sum of sampled pixel distance is equal to total scan path, which teaches claim limitations. Sang further teaches in Background “The recent development of sparse sampling methods also appears to be extremely promising”.
Regarding argument B, Krause illustrates image data registration process in Figs. 12 and 15 respectively. Maintz further teaches in 10.1.5 that a registration process involving optical flow method and optical flow field. 
Regarding argument C, in response to applicant's argument that Sang, Mani and Maintz are non-analogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, Sang, Mani and Maintz address similar problems in medical image scan and registration field. It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have modified Krause with Sang, Mani and Maintz with known 
Therefore, it is reasonable to conclude that Krause as modified teaches all limitations of Claim 1, and similar claimed Claims 14-15.
Conclusion: Examiner has shown the rejections set forth in the Office Action of September 21, 2021 are proper. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170140560 A1 (Kraus), in view of Sang, X., Lupini, A.R., Unocic, R.R., Chi, M., Borisevich, A.Y., Kalinin, S.V., Endeve, E., Archibald, R.K. and Jesse, S., 2016. Dynamic scan control in STEM: spiral scans. Advanced Structural and Chemical Imaging, 2(1), pp.1-8 (Sang) and in further view of Mani, V.R.S. and Arivazhagan, S., 2013. Survey of medical image registration. Journal of Biomedical Engineering and Technology, 1(2), pp.8-25 (Mani) and Maintz, J.A. and Viergever, M.A., 1998. A survey of medical image registration. Medical image analysis, 2(1), pp.1-36 (Maintz).
Regarding Claims 1 and 14-15, Kraus teaches:
A medical imaging device comprising: an optical imaging module operable to generate image data defining an image of a region of a body part by acquiring samples whose values are indicative of an optical property of the body part at respective sample locations in the region, the samples being acquired by measuring an intensity of light that is or is based on light transmitted through the body part, or light that is or is based on light reflected from the imaged region of the body part, and using a mapping to map the acquired samples to corresponding pixels of the image such that an indication of the sample location of each sample is mapped to a pixel location of a corresponding pixel of the image; a control module configured to control the optical imaging module to generate the image data by acquiring a first sequence of samples whose corresponding pixel locations in the image follow a path that is spanned by pixels corresponding to the first sequence of samples and extends over a greater portion of the image than an arrangement in an array of a sequence of pixels corresponding to a second sequence of samples that the optical imaging module is operable to acquire, wherein a sum of systems and methods to image data acquisition and registration; image acquisition may involve multiple scan patterns, e.g. Figs. 30A-G, and in a sequential sampling pattern illustrated in Figs. 4 and 28; the acquisition data is further registered as illustrated in Fig. 13; coverages of different scan patterns are various as illustrated in Figs. 30A-G).
Kraus does not illustrate explicitly on coverage using different scan patterns. However, Sang teaches (Sang: Figs. 1-5, various scan patterns yield different coverage and error patterns, where the sum of sampled pixel distance is equal to total scan path). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kraus with coverage using different scan patterns as further taught by Sang. The advantage of doing so is to provide a high speed and accurate scan patterns for improved sample uniformity and distortion (Sang: Background).
Kraus does not teach explicitly on an image data registration process. However, Mani teaches (Mani: p9, an illustration of image registration methods based on different applications, e.g. normalized correlation in 4.2.3, 10.1 and 11.5, similarity measure is the weighted sum of an intensity similarity in 4.2.4, updating deformation parameters using a gradient descent algorithm such that a geodesic distance measure is minimized (i.e. maximize similarity between two images) in 5.5.4 and etc., which are also illustrated in Maintz)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kraus with an image data registration process as further taught by Mani and Maintz. The advantage of doing so is to leverage known techniques and knowledge in the field to improve the system and method.
Regarding Claim 2, Kraus as modified teaches all elements of Claim 1. Kraus as modified further teaches:
The medical imaging device according to claim 1, wherein the control module is configured to determine the sample locations at which the optical imaging module acquires the samples in the first sequence based on a function which defines one of a spiral, an ellipse, an elliptical spiral, a Lissajous figure, and a hypotrochoid in a plane (Sang: Figs. 1-5).  
Regarding Claim 3, Kraus as modified teaches all elements of Claim 1. Kraus as modified further teaches:
The medical imaging device according to claim 1, wherein the registration module is configured to register the image against the reference image by calculating a Weighted Normalized Cross-correlation between the image and the reference image (Mani: section 4.2.3, 10.1 and 11.5).  
Regarding Claim 4, Kraus as modified teaches all elements of Claim 1. Kraus as modified further teaches:

Regarding Claim 5, Kraus as modified teaches all elements of Claims 1/4. Kraus as modified further teaches:
The medical imaging device according to claim 4, wherein the registration module is configured to register the image against the reference image by calculating a Weighted Normalized Cross-correlation between the image and the reference image, and wherein the updating module is configured to generate the updated reference image provided that a maximum of the calculated Weighted Normalized Cross-correlation between the image and the reference image exceeds a threshold (Mani: section 4.2.3, 10.1, 11.5 and 5.5.4; it is noted that registration process is to using different methods in different circumstances to minimize difference between real image and reference, which a threshold of similarity depends on applications and available resources).  
Regarding Claim 6, Kraus as modified teaches all elements of Claims 1/4-5. Kraus as modified further teaches:
The medical imaging device according to claim 5, wherein the threshold is a first threshold, and the registration module is configured to register the image against the reference image by determining a translational difference between the image and the reference image, and wherein the updating module is configured to generate the updated reference image provided that the maximum of the calculated Weighted it is noted that registration process is to using different methods in different circumstances to minimize difference between real image and reference, which a threshold of similarity depends on applications and available resources).
  Regarding Claim 7, Kraus as modified teaches all elements of Claims 1/4. Kraus as modified further teaches:
The medical imaging device according to claim 4, wherein the optical imaging module, the control module, the registration module and the updating module are configured to perform the acquiring and mapping of the samples, the registering of the image against the reference image, and the generating of the updated reference image in an iterative process, such that the image defined by the image data generated by the optical imaging module in each iteration of the iterative process is registered by the registration module against, and subsequently used by the updating module to update, the reference image updated in a previous iteration of the iterative process (Mani: section 4.2.3, 10.1, 11.5 and 5.5.4; updating is part of iterative process in image registration).  
Regarding Claim 8, Kraus as modified teaches all elements of Claims 1/4/7. Kraus as modified further teaches:
The medical imaging device according to claim 7, wherein the control module is configured to control the optical imaging module to generate image data defining a plurality of images of different respective regions of the body part that are offset relative 
Regarding Claim 9, Kraus as modified teaches all elements of Claims 1/4/7. Kraus as modified further teaches:
The medical imaging device according to claim 7, wherein the control module is configured to control the optical imaging module to generate image data defining a plurality of images of the region of the body part by acquiring a plurality of sequences of the samples, wherein the pixels to which the samples of the acquired sequences of samples are mapped have pixel locations that follow a different path in each of the images (Kraus: Figs. 30A-G).  
Regarding Claim 12, Kraus as modified teaches all elements of Claim 1. Kraus as modified further teaches:
The medical imaging device according to claim 1 wherein the medical imaging device is a retinal scanner for scanning a region of a retina of an eye, and wherein the optical imaging module is operable to generate image data defining an image of the region of the retina by acquiring samples whose values are indicative of the optical property of the retina at respective scan locations in the region (Kraus: Figs. 6A-B and 8A-B).  
Regarding Claim 13, Kraus as modified teaches all elements of Claims 1/12. Kraus as modified further teaches:

Regarding Claim 16, Kraus as modified teaches all elements of Claims 1/3. Kraus as modified further teaches:
The medical imaging device according to claim 3, wherein the registration module is configured to calculate the Weighted Normalized Cross- correlation by masked object registration in the Fourier domain (Maintz: p7, Fourier-domain-based cross-correlation for image registration).
Allowable Subject Matter
The Claims 10-11 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/